Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of violating the Penal Law, sections 483 (endangering the health and morals of a child), 244 (assault in the third degree), and 483-b (carnal abuse), and sentencing him to serve three months in the workhouse. Judgment affirmed. No opinion. Nolan, P. J., Carswell and Johnston, JJ., concur; Adel and Wenzel, JJ., dissent and vote to reverse the judgment and to dismiss the information on the ground that the evidence was not sufficient to warrant the finding of guilt thereunder beyond a reasonable doubt.